DETAILED ACTION
Applicant’s amendments and remarks filed 9/14/21 are acknowledged. Claims 1, 12, and 20 have been amended. Claims 1 – 20 are pending.

Response to Amendments / Arguments
Applicant’s arguments regarding the amended claims versus the previously raised claim rejections under 35 USC 103 based on the McBrien – Patel combination have been fully considered but they are not persuasive. In particular, Applicant asserts that “the cited sections of the applied references, whether taken alone or in any reasonable combination, do not disclose at least "the electrical-optical modulator being configured to use a model of frequency response to tailor a shape of an electrical-optical frequency response to target a particular frequency response bandwidth or shape," as recited in claim 1, as amended” (para. bridging pp. 8 – 9 of the Remarks). The Examiner respectfully disagrees and notes that further consideration and analysis of the McBrien reference (performed after, and in response to, the 8/26/21 interview) has revealed that it expressly teaches that the disclosed modulator can be configured to tailor a shape of an electrical-optical frequency response to target a particular frequency response bandwidth or shape, e.g., tailor a shape complementary to that of a frequency response of an RF driver providing a modulating electric/RF signal to the modulator for electro-optic modulation/conversion (3:43 – 55; 13:62 – 65; 4:10 – 12; 4:28 – 32).
In light of the foregoing analysis, independent claims 1, 12, and 20 are rejected as provided below, and so are the dependent claims for which Applicant does not provide any 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5, 8, 9, 12 – 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McBrien et al (US 6,580,840 B1) in view of “Design, analysis, and transmission system performance of a 41 GHz silicon photonic modulator” by Patel et al, Optics Express, Vol. 23, No. 11, pp. 14263 – 14287, 2015 (hereinafter Patel).
Regarding claim 1, McBrien discloses (e.g., Figs. 4 – 6, 9, and 10; Abstract; 3:36 – 56; 4:24 – 59; 7:59 – 10:61; 12:53 – 13:23) an electrical-optical modulator 190 (“FIG. 9 illustrates a top view of an equalized Mach-Zehnder z-cut single-drive electro-optic modulator 190 according to the present invention” at 12:54 – 57), comprising (see annotated Figs. 9 and 10 below): 
one or more optical waveguides 104,104’ to propagate optical signals in a (horizontal) direction of propagation; and 
one or more signal electrodes 107,108 to propagate signals in the (horizontal) direction of propagation in order to modulate the optical signals through electrical-optical interaction (Abstract; also “A hot electrical waveguide 107 and a ground electrical waveguide 108 are positioned in a co-planar strip electrode geometry along one arm of the interferometer … The electrical waveguides 107, 108 propagate electrical modulation signals proximate to the optical waveguides 104, 104'” at 8:1-8), the one or more signal electrodes 107,108 including a delay and polarity reversal section 114 (identified as 114 in Fig. 9 and embodied/detailed as 192 in Fig. 10; “FIG. 10 illustrates a top view of one embodiment of the compensation network 192 … that includes an RF delay line section 194 and a polarity reversal section 196 … the compensation network 192 includes a bridge 198 for one electrode that provides polarity reversal” at 13:14 – 23), a first modulation section 110 (of length L1) preceding (upstream) the delay and polarity reversal section 114 in the (horizontal) direction of propagation, and a second modulation section 112 following (downstream) the delay and polarity reversal section 114 in the (horizontal) direction of propagation, and
an optical waveguide (e.g., the upper waveguide 104 in annotated Fig. 10), of the one or more optical waveguides 104,104’, including a first (left) section and a second (right) section configured to be associated with opposite modulation polarities (due to an electrode polarity reversal section 198) based on an association with the first modulation section 110 and the second modulation section 112 of the one or more signal electrodes 107,108.

    PNG
    media_image1.png
    714
    1501
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    774
    1617
    media_image2.png
    Greyscale


Annotated Figs. 9 and 10 of McBrien.

“The compensation network 150 comprises a hot electrical waveguide 154 and ground electrical waveguide 156 that temporarily directs the electrical signal to the RF delay line section 152 that is in a non-co-linear direction relative to the direction of propagation of the optical signal. The RF delay line section 152 has a length that causes a predetermined RF delay relative to the accumulated modulation that is variable over a range from zero to one hundred and eighty degrees” at 9:44 – 54, emphasis added). Furthermore, McBrien expressly teaches that the electrodes in the delay and polarity reversal section can have a cross-section/dimensions (e.g., wider electrodes) different from that in the first and second modulation sections (“The compensation network 114 can be designed so that the electrical loss per unit length is significantly lower than the electrical loss per unit length of the electrical waveguide. For example, the electrodes comprising the compensation network 114 can be constructed with wider conductors that have relatively low resistive losses and wider gaps between the conductors, which reduce skin effect losses” at 9:35 – 39, emphasis added). Larger electrode widths and/or inter-electrode gaps change the characteristic impendence of the electrodes and the propagation velocity of the electrical signals along the electrodes. Hence, McBrien generally considers/suggests that the delay and polarity reversal section can be configured to have different electrode and gap sizes and, as such, functions as a velocity change section that changes (increases or decreases) a relative velocity of the signals to the optical signals relative to the first modulation section. While McBrien does not expressly state that the characteristic impendence of the electrodes and the propagation velocity of the electrical signals along electrodes depend on electrode widths and gaps so that a change (e.g., an increase) in electrode widths and/or inter-electrode gaps, changes the propagation velocity of the electrical signals, such fact is well known in the art of electrode lines for electro-optic modulators. For example, Patel describes (Figs. 1, 2, 4, and 5; Abstract; Neff  (Fig. 5b) of the electrodes depend on their sizes (electrode widths relative to inter-electrode gaps). The propagation velocity v = c/Neff is, by definition, inversely proportional of the microwave/RF effective index Neff, with c being the speed of light in a vacuum. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the delay and polarity reversal section in McBrien (identified as 150, 114, and 192 in Figs. 5, 9, and 10 respectively and having different electrode and gap sizes from those in the first and second modulation sections 110,112; 9:35 – 39) can be configured to be a velocity change section that changes (increases or decreases) a relative velocity (the microwave/RF index change) of the signals to the optical signals relative to the first modulation section, as a suitable/workable design choice that is generally suggested by McBrien and evidenced (by being expressly taught and explicitly illustrated) by Patel. A variation/change of the electrode widths and/or inter-electrode gaps within the velocity change section provides additional flexibility in optimizing its layout: for example, configuring the velocity change section to have a slower velocity (larger RF/microwave index) can shorten the length of the circuitous/non-collinear path of the electrodes for a given/same delay/phase accumulated along the velocity change section (because the delay is inherently proportional to the effective electrical length which is the product length * RF index).
“Another discovery of the present invention is that the modulation efficiency and the frequency response of an electro-optic modulator can be independently optimized by first choosing an electrode geometry that corresponds to a modulation efficiency in the digital signal spectrum. Compensation networks are then added at various points along the length of the modulating electrode in order to modify the frequency response of the modulator to discard excess modulation efficiency where it is not needed, and add efficiency where it is needed. Optimum modulation efficiency and frequency response are achieved by iterating the selection of the electrode geometry and position and type of compensation network” at 3:43 – 55; “By adjusting the modulator impulse/frequency response to be complementary with the driver, the overall impulse/frequency response of the electro-optic modulator including the drivers can be made optimal” at 13:62 – 65, emphasis added; also 4: 10 – 12 and 4:28 – 32).
In light of the foregoing analysis, the McBrien – Patel combination teaches expressly or renders obvious all of the recited limitations.

As an aside and relevant general comments, the following is noted: 
(a)	The Office Action of 6/16/21 cited, as pertinent art below, an MS thesis by Patel, the thesis providing a more comprehensive review of a well-known electric line theory and provides (Section 3.3.3) well-known/college-textbook-level expressions (3.13 – 3.17; Tables 3.1 and 3.2) for the microwave/RF index (proportional to propagation constant ) and impedance Z of common types (CPS and CPW) of traveling-wave electrode lines, the expressions expressly showing that  and Z both depend on the electrode width(s) W and an inter-electrode gap(s) S. 
(b)	The electro-optic modulator of McBrien and that of the instant application have the same principle of operation, which is quasi-phase-matching of the microwave and the optical mode by intermittently disposed velocity-change sections that each adjust/reset a relative phase between the microwave and the optical mode in order to increase a total electro-optic phase accumulated by the optical mode along the electrodes. Compared to McBrien, the instant application merely describes a variety of suitable/workable design choices for such velocity-change/phase-adjustment sections, the design choices based on basic elements (different electrode widths and/or inter-electrodes gaps in CPS or CPW electrode lines with or without loading lines, electrode crossings and/or waveguide crossings, etc) that are very well-known in the art with a plethora of prior-art references available (including college-level textbooks).       

Regarding claim 12, the teachings of McBrien and Patel combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claim 1. Specifically, the McBrien – Patel combination contemplates an electrical-optical modulator, comprising (see annotated Figs. 9 and 10 of McBrien provided above for claim 1): 
a first section 110 configured for a first electrical-optical interaction between one or more optical waveguides 104,104’ and one or more signal electrodes 107,108;   
a second section 114 (a delay and polarity reversal section which can be configured to be a velocity change section, as detailed above for claim 1) configured to change (increase or decrease) a relative velocity of signals of the one or more signal electrodes to optical signals of the one or more 
a third section 112 configured for a second electrical-optical interaction between the one or more optical waveguides 104,104’ and the one or more signal electrodes 107,108 according to an opposite modulation polarity (due to an electrode crossing/reversal 196, as explicitly shown in Fig. 10) relative to the first section 110 (as indicated in annotated Fig. 10). 
The McBrien – Patel combination considers that the first section 110, the second section 114 (velocity change section), and the third section 112 are collectively configured to tailor a shape of an electrical-optical frequency response to target a particular frequency response bandwidth or shape, e.g., tailor a shape complementary to that of a frequency response of an RF driver providing the modulating electric/RF signal to the modulator for electro-optic modulation/conversion (“Another discovery of the present invention is that the modulation efficiency and the frequency response of an electro-optic modulator can be independently optimized by first choosing an electrode geometry that corresponds to a modulation efficiency in the digital signal spectrum. Compensation networks are then added at various points along the length of the modulating electrode in order to modify the frequency response of the modulator to discard excess modulation efficiency where it is not needed, and add efficiency where it is needed. Optimum modulation efficiency and frequency response are achieved by iterating the selection of the electrode geometry and position and type of compensation network” at 3:43 – 55 of McBrien; “By adjusting the modulator impulse/frequency response to be complementary with the driver, the overall impulse/frequency response of the electro-optic modulator including the drivers can be made optimal” at 13:62 – 65, emphasis added; also 4: 10 – 12 and 4:28 – 32).
Regarding claims 2, 3, 13, and 14, the McBrien – Patel combination considers that the first modulation section 110 or the second modulation section 112 of the one or more signal electrodes 107,108 (see annotated Fig. 9) has a first radio frequency (RF) mode index (microwave index), and the velocity change section 114 of the one or more signal electrodes 
Regarding claims 4, 5, and 15, the McBrien – Patel combination considers that the first modulation section 110 or the second modulation section 112 of the one or more signal electrodes 107,108 can include one or more loading lines (T-shaped capacitive-loading lines), as a suitable/workable design choice that is expressly taught and explicitly illustrated by Patel       (Figs. 1 and 4b). The use of loading lines has the benefits of (i) slowing down the electrical signals/microwave (an RF/microwave index of over 2.5, as shown by the upper curve in Fig. 5b; 2nd complete para. on p. 14269) and thereby bringing the microwave velocity close to the velocity of the optical signals (in semiconductor materials, such as silicon) and of (ii) keeping the electrode impedance around 70 (Fig. 5c; 3rd complete para. on p. 14269) which is reasonably close to 50 common of microwave drivers that drive electro-optic modulators.  
 The McBrien – Patel combination renders obvious that each of the first and second modulation sections 110,112 can have a different number/frequency (per unit length) of the loading lines compared to the velocity change section 114, so that the latter has a different velocity and provides an RF/microwave delay, as required for the prior operation of the electrode-optic modulator (see the detailed explanation provided above for claim 1). As a without loading lines (in Figs. 4a and 4c) to electrode with loading lines (in Fig. 4b) and clearly show that the presence of the loading lines changes both the RF index (Fig. 5b) and the impedance (Fig. 5c).
Regarding claims 8, 9, and 17, the McBrien – Patel combination considers (see annotated Fig. 10 provided above for claim 1) that the opposite modulation polarities are based on a crossing 198 (electrode bridge) of a first signal electrode 107 and a second signal electrode 108 of the one or more signal electrodes 107,108 (“the compensation network 192 includes a bridge 198 for one electrode that provides polarity reversal” at 13:20 – 22).  
Further for claim 9, Fig. 10 of McBrien render obvious that the crossing/bridge 198 of the first signal electrode 107 and the second signal electrode 108 should be oriented at a steep angle in order to minimize an overlap area and thereby reduce possible electro-magnetic cross-talk. A 90-degree crossing angle is a suitable/workable design choice that would be obvious to a person of ordinary skill in the art. Alternatively or additionally, the Examiner took official notice in the Office Action of 6/16/21 that 90-degree electrode crossings were well known in the art. Since Applicant has not traversed the official notice, the fact of common knowledge has become applicant admitted prior art. 90-degree electrode crossings would be an obvious choice to a person of ordinary skill in the art and have the benefit of providing low electrical crosstalk through an electrode crossing.          
Regarding claim 20, the teachings of McBrien and Patel combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claim 1. Specifically, the McBrien – Patel 
one or more velocity change sections (comprised in 114 in Fig. 9 and identified as 194 in Fig. 10 and changing the RF/microwave velocity due to different electrode widths and/or inter-electrode gaps; see the detailed explanation provided above for claim 1); and 
one or more modulation polarity reversal sections (comprised in 114 in Fig. 9 and using an electrode crossing/bridge 198 to reverse/flip modulation polarity; see the detailed explanation provided above for claim 1), 
the electrical-optical modulator 190 having a frequency response characterized by a modulation bandwidth above a threshold value (“the mean frequency of the digital spectrum” in the Abstract) due to quasi-phase-matching of the microwave and the optical mode by intermittently disposed velocity-change sections that adjust/reset a relative phase between the microwave and the optical mode in order to increase a total electro-optic phase accumulated by the optical mode along the electrodes (“The compensation network reduces an electro-optic response of the electro-optic modulator below the mean frequency bandwidth of the digital spectrum, thereby causing an increase of the electro-optic response above the mean frequency of the digital spectrum” in the Abstract of McBrien, emphasis added), and
the electrical-optical modulator 190 being configured to tailor a shape of an electrical-optical frequency response to target a particular frequency response bandwidth or shape, e.g., tailor a shape complementary to that of a frequency response of an RF driver providing the modulating electric/RF signal to the modulator for electro-optic modulation/conversion (“Another discovery of the present invention is that the modulation efficiency and the frequency response of an electro-optic modulator can be independently optimized by first choosing an electrode geometry that corresponds to a modulation efficiency in the digital signal spectrum. Compensation networks are then added at various points along the length of the modulating electrode in order to modify the frequency response of the modulator to discard excess modulation efficiency where it is not needed, and add efficiency where it is needed. Optimum modulation efficiency and frequency response are achieved by iterating the selection of the electrode geometry and position and type of compensation network” at 3:43 – 55; “By adjusting the modulator impulse/frequency response to be complementary with the driver, the overall impulse/frequency response of the electro-optic modulator including the drivers can be made optimal” at 13:62 – 65, emphasis added; also 4: 10 – 12 and 4:28 – 32)
 
Claims 6, 7, 10, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McBrien in view of Patel, and further in view of Vermeulen et al (US 2014/0112611 A1).
Regarding claims 6, 7, and 16, the McBrien – Patel combination considers (see annotated Fig. 10 provided above for claim 1) that the opposite modulation polarities are based on an electrode crossing/bridge 198 of the signal electrodes 107,108 (“the compensation network 192 includes a bridge 198 for one electrode that provides polarity reversal” at 13:20 – 22). The McBrien – Patel combination does not teach that the opposite modulation polarities can alternatively be based on a waveguide crossing of a first optical waveguide and a second optical waveguide of the one or more optical waveguides. However, Vermeulen discloses an electro-optic modulator (Figs. 3 – 9; para. 0024 – 0046) having a Mach-Zehnder layout (e.g., shown in Figs. 3 and 4 and being the same layout as that in McBrien and Patel) and comprising two optical waveguides (the two arms of a Mach-Zehnder waveguide interferometer) and at least two signal electrodes S+S- (hot and ground electrodes of a traveling-wave type (para. 0029, 0030, and 0034) which is the same type as that in McBrien and Patel). Vermeulen expressly teaches and explicitly illustrates embodiments having at least one of an electrode crossing(s) (Figs. 6 and 8) and a waveguide crossing(s) (Figs. 7 and 9), each crossing producing a modulation polarity reversal. It would have been obvious to a person of ordinary skill in the art electrode crossing(s) (as in McBrien and Vermeulen) and/or a waveguide crossing(s) (as in Vermeulen), the latter being a suitable/workable design choice that is expressly taught and explicitly illustrated by Vermeulen, is additional or alternative to an electrode crossing(s), and provides additional flexibility in forming/arranging polarities reversals that are required for proper operation for the modulator of the McBrien – Patel combination (see the detailed explanation provided above for claim 1).        
Further for claim 7, the McBrien – Patel – Vermeulen combination render obvious that the two waveguides are to cross each other at an angle steep enough to minimize an overlap area and thereby reduce possible optical crosstalk between the crossing waveguides. A 90-degree crossing angle is a suitable/workable design choice that would be obvious to a person of ordinary skill in the art.  Alternatively or additionally, the Examiner took official notice in the Office Action of 6/16/21 that 90-degree waveguide crossings are well known in the art. Since Applicant has not traversed the official notice, the fact of common knowledge has become applicant admitted prior art. 90-degree waveguide crossings would be an obvious choice to a person of ordinary skill in the art and have the benefit of providing low optical crosstalk through a waveguide crossing.   
Regarding claims 10 and 18, the McBrien – Patel combination considers the electro-optic modulator can be implemented in a semiconductor material/structure, such as a doped-silicon structure with PN junctions, as shown in Figs. 1 and 2 of Patel (Section 2.1). While the McBrien – Patel combination considers only embodiment wherein the PN junctions extended end-to-end (without PN junction reversals), Vermeulen teaches expressly and explicitly opposing directions of the PN junctions in the first (left) section and the second (right) section of the optical waveguide produce opposite modulation polarities (in Fig. 6 they compensate for an electrode crossing reversal in a dual drive arrangement (without consideration for velocity mismatch)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the opposite modulation polarities in the modulator of the McBrien – Patel combination can be produced by an electrode crossing(s) (as in McBrien and Vermeulen) and/or a waveguide crossing(s) (as in Vermeulen) and/or opposing directions of PN junctions (as in Vermeulen), the latter being a suitable/workable design choice that is expressly taught and explicitly illustrated by Vermeulen, is additional or alternative to an electrode crossing(s) and a waveguide crossing(s), and provides additional flexibility in forming/arranging polarities reversals that are required for proper operation for the modulator of the McBrien – Patel combination (see the detailed explanation provided above for claim 1). The McBrien – Patel – Vermeulen combination considers that the opposing directions of the PN junctions in the first (left) section and the second (right) section of the optical waveguide can be used, as a suitable/workable design choice, to produce opposite modulation polarities that are based on the first semiconductor structure having an opposite modulation polarity relative to the second semiconductor structure.  

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McBrien in view of Patel, and further in view of Betts (US 2002/0154842 A1).
Regarding claims 11 and 19, the McBrien – Patel combination considers (see annotated Fig. 10 provided above for claim 1) that the opposite modulation polarities are based on a crossing/bridge 198 of the signal electrodes 107,108 (“the compensation network 192 includes a bridge 198 for one electrode that provides polarity reversal” at 13:20 – 22). The McBrien – Patel combination shows only an embodiment (Fig. 1 of Patel) wherein the loading lines are not interleaved and does not expressly teach that the opposite modulation polarities can be produced by interleaved loading lines, even though such electrode layout is well known in the art. For example, Betts discloses (Figs. 2 – 8; Abstract; para. 0021 – 0051) an electrode-optic modulator 176 having a Mach-Zehnder layout (e.g., shown in Fig. 6 and being the same layout as that in McBrien and Patel) and comprising two optical waveguides 180,182 (the arms of a Mach-Zehnder waveguide interferometer), at least two signal electrodes 184,186 (hot and ground electrodes of a traveling-wave type which is the same type as that in McBrien and Patel), and loading lines 188,192,190,194 of the at least two signal electrodes 184,186 (para. 0033 – 0036). Betts expressly teaches and explicitly illustrates BOTH embodiments non-interleaved loading lines (shown in Figs. 2 – 5 and being similar to the embodiment with non-interleaved loading lines in Fig. 1 of Patel) AND embodiment with interleaved loading lines (Figs. 6 and 8; para. 0032 – 0054). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the loading lines of the modulator of the McBrien – Patel combination can be configured to be interleaved, as a design choice explicitly illustrated by Betts, in order to cause the opposite modulation polarities (which are required for phase adjustment (quasi-phase-matching) and proper operation of the electro-optic modulator).  
As an aside, it is also noted that both interleaved and non-interleaved loading lines may cause opposite modulation polarities depending, inter alia, on (i) their particular locations along the electrodes, (ii) a particular velocity mismatch between the microwave and the optical mode, and (iii) a particular driving mode, i.e., a single-ended driver mode or a differential/dual-drive mode, both modes considered by the McBrien – Patel – Betts combination (“… modulators require only one single-ended driver as opposed to a differential or two single-ended drivers for dual-drive designs” at 3rd complete para. on p. 14267 of Patel; “optical modulator 122 can utilize a single drive electrode 132 to drive both waveguide arms” at para. 0024 of Betts; also “A dual-drive configuration can be used to lower the modulator drive voltage typically associated with conventional single drive designs (under some practical circumstances, the drive voltage can be reduced by 50%)” at para. 0032; “this arrangement of loading capacitors is suitable for use with a dual driver assembly having complementary inputs” at para. 0052). 

Conclusion
Applicant's arguments and amendments filed 9/14/21 have been fully considered but they are not persuasive and have failed to place the instant application in condition for allowance.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896